Title: Treasury Department Circular to the Collectors of the Customs, 23 April 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department, April 23, 1793
Sir:
You will find enclosed the copy of a proclamation lately issued by the President of the United States, respecting the war at present existing between certain Powers of Europe therein named.
The preservation of the peace of the country is so very important to its interests, and that must depend so materially upon the conformity of the conduct of our citizens to the spirit which is manifested by the proclamation, that it is deemed particularly interesting to receive the earliest and most exact advice of every appearance in any quarter which may seem to contravene the intention of the Government in this respect.
I therefore request that you will keep an observant eye upon whatever passes in your district having reference to the object of the proclamation; and if any thing comes under your notice inconsistent with it, that you will immediately communicate it to the Attorney of the United States for the judicial district comprehending your district, and to me.
The building of vessels calculated and fitted for war is a circumstance which will merit particular attention, as much danger may be apprehended from that quarter.
I am, sir, &c.
Alexander Hamilton.
The Collectors of the Customs
